Citation Nr: 0602619	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an effective date prior to December 11, 2002 
for the grant of increased compensation for the service-
connected post-traumatic stress disorder (PTSD) including a 
total compensation rating based upon individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The veteran's appeal also initially included the issues of 
service connection for bilateral hearing loss, a heart 
disorder, a skin rash and a skin fungus of the toes.  

However, the veteran withdrew all of these claims during his 
November 2005 VA videoconference hearing.  As such, those 
claims are not addressed in this Board action.  



FINDINGS OF FACT

1.  The veteran initially applied for service connection for 
post-traumatic stress disorder (PTSD) in August 2000.  

2.  The RO granted service connection for PTSD and assigned a 
50 percent evaluation as of August 29, 2000 in a November 
2002 rating decision.  

3.  In a May 2003 rating decision, the RO increased the 
evaluation for service-connected PTSD to 70 percent as of 
December 11, 2002 and granted TDIU as of the same date; the 
veteran's present appeal arose from that decision.  

4.  The veteran was is shown to have been experiencing 
service social and industrial impairment and to have been 
rendered unemployable due to the service-connected PTSD 
beginning as of the date of his claim for increase.  



CONCLUSION OF LAW

An effective date of August 29, 2000 for the grant of 
increased compensation to include the assignment of a TDIU 
rating is for application.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This legislation has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA provisions, or filed 
before the date of enactment and not yet final as of that 
date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  

However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).  

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a)).  

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  

38 C.F.R. § 3.1(p) defines "application" as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  VA is required to identify and act on informal 
claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a). See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  

Acceptance of a report of examination or treatment as a claim 
for increase is subject to the payment of retroactive 
benefits from the date of a report or for a period of one 
year prior to the date of receipt of the report.  38 C.F.R. § 
3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

In this case, the veteran asserted in his September 2003 
Notice of Disagreement that his TDIU grant should be assigned 
as of August 2000.  This date was further asserted by his 
representative in an August 2003 Statement of Accredited 
Representative in Appealed Case (in lieu of VA Form 646).  

The veteran's application for service connection for PTSD was 
received by the RO on August 29, 2000.  

This claim was initially denied by the RO in July 2001 but 
was later granted in a November 2002 rating decision, in 
which the RO assigned a 50 percent evaluation as of August 
29, 2000.  

In a May 2003 rating decision, the RO increased the 
evaluation for PTSD to 70 percent as of December 11, 2002 and 
granted TDIU as of the same date, based on findings from a 
December 2002 VA examination report.  The veteran's present 
appeal arose from that decision.  

The Board has considered the relevant evidence of record.  

The veteran was treated at a VA facility for major 
depression, though not PTSD, on August 24, 2000.  However, 
the veteran reported symptoms including nightmares and 
disturbing memories of war.  The staff physician on that date 
assigned a Global Assessment of Functioning (GAF) score of 
50.  

The veteran's PTSD was first noted in an October 18, 2000 
group therapy report.  A November 14, 2000 report from a VA 
staff physician contains diagnoses of PTSD and dysthymia, and 
the physician assigned a GAF score of 45.  This GAF score was 
indicated in multiple VA treatment records from 2001 as well.  

In a January 2005 report, a VA staff psychologist indicated 
that the veteran had been "treated at this clinic for 
Posttraumatic Stress Disorder, Chronic (PTSD) since November 
14, 2000."  This psychologist noted that the veteran had 
been "unemployable for gainful employment activity, in my 
opinion, since we first saw him in this clinic in the year 
2000, due to chronic PTSD."  

Under VA regulations, the effective date for the veteran's 
grant of TDIU is the later of either the date entitlement 
arose or the date of claim.  As noted above, the date of 
claim was August 29, 2000.  The question thus becomes when, 
between August 29, 2000 and November 11, 2002, entitlement 
arose.  

Based on the January 2005 VA psychology report, the Board is 
satisfied that the veteran's PTSD has rendered him 
unemployable at least since November 14, 2000.  

The examining psychologist noted that the veteran had begun 
VA treatment for PTSD as of that date and had been 
unemployable because of PTSD since the beginning of 
treatment.  There is no opinion or other competent evidence 
of record to contradict this opinion.  

As noted hereinabove, however, the veteran's VA mental health 
treatment actually began before November 14, 2000.  In 
October 2000, he participated in PTSD group therapy.  Even 
earlier, in August 2000, he underwent treatment for major 
depression.  

While a PTSD diagnosis was not noted at that time, the 
veteran did complain of symptoms typical of PTSD, including 
nightmares and disturbing memories of war.  

Significantly, the August 2000 VA treatment record indicates 
a GAF score of 50.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), GAF scores between 41 and 
50 signify serious symptoms, including such serious 
impairment of occupational functioning as the inability to 
keep a job.  

The Board is aware that the August 2000 VA treatment record 
does not definitively indicate that the veteran's psychiatric 
disorder rendered him unemployable at that time.  However, 
based on the GAF score of 50 contained in this record, the 
Board finds that it is at least as likely as not that he was 
unable to obtain and retain employment at that time due to 
psychiatric disability.  

Hence, the Board concludes that the service-connected PTSD is 
shown to have rendered the veteran severely disabled and 
unemployable as of the date of his claim on August 29, 2000.  

Accordingly, August 29, 2000 is assigned as the effective 
date of the veteran's for increased compensation including a 
TDIU rating.  



ORDER

An effective date of August 29, 2000 for increased 
compensation including a TDIU rating is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


